                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

NICHOLAS PENA-GONZALEZ                                                         PLAINTIFF
Reg. #22198-038

v.                           CASE NO. 2:19-CV-00004 BSM

UNITED STATES OF AMERICA, et al.                                            DEFENDANTS


                                          ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Joe J. Volpe [Doc. No. 29] has been received, and after carefully reviewing the entire

record, the RD is adopted.

       Defendants’ motion for summary judgment [Doc. No. 25] is granted.                Pena-

Gonzalez’s inadequate medical care claim is dismissed without prejudice. His excessive

force and assault and battery claims are dismissed with prejudice, and this case is dismissed.

An in forma pauperis appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 6th day of April 2020.



                                                    UNITED STATES DISTRICT JUDGE
